190 F.2d 205
Barney Leonard LOFTON, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 11337.
United States Court of Appeals Sixth Circuit.
June 13, 1951.

Appeal from the United States District Court for the Western District of Tennessee, Memphis; Marion Spied Boyd, Judge.
Grover N. McCormick, Memphis, Tenn., for appellant.
John Brown, Memphis, Tenn., Edward N. Vaden, Memphis, Tenn., for appellee.
Before SIMONS, ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that appellant was convicted under four counts of an indictment charging him and others with conspiracy to violate the internal revenue laws of the United States with reference to the manufacture, possession, and disposition of liquor, and with violation of § 2810, § 2833, and § 2834, respectively, 26 U.S.C.;


3
And it appearing that the questions presented are questions of fact;


4
And it appearing that while testimony as to the existence and carrying out of the alleged conspiracy and as to the substantive violations of the internal revenue laws of the United States charged in the indictment was given by various accomplices of appellant, the jury was properly cautioned against placing too much reliance upon such testimony; and the evidence presented was corroborated on material points; Cf. Gordon v. United States, 6 Cir., 164 F.2d 855, 859, certiorari denied, 333 U. S. 862, 68 S.Ct. 741, 92 L.Ed. 1141.


5
And it appearing that no special requests to charge were presented to the court and that no exception to the charge was taken;


6
And no reversible error appearing in the record:


7
It is ordered that the judgment be, and it hereby is, affirmed.